GRAVES, Presiding Judge.
The conviction is for burglary. The punishment assessed is confinement in the state penitentiary for a term of five years.
The record is before us without a statement of facts and bills of exception.
We notice that the trial court failed to make application of the Indeterminate Sentence Law, Vernon’s Ann. C.C.P. art. 775, in the sentence herein. The same is hereby amended so that it shall hereafter read that appellant is sentenced to serve not less than two nor more than five years’ confinement in the state penitentiary.
Therefore, the sentence is reformed, and as so reformed, the judgment of the trial court is affirmed.